Citation Nr: 0127510	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-00 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 1999, a statement of the 
case was issued in November 1999, and a substantive appeal 
was received in January 2000.

A videoconference hearing was held before the undersigned 
Member of the Board in June 2001.


REMAND

On November 9, 2000, while the veteran's claim was pending, 
the president signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In pertinent part, this Act eliminated the concept of 
a well grounded claim and imposed certain duty to assist and 
notice requirements on VA.  Implementing regulations were 
recently published.  66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The new law and regulations apply in the instant 
case.  

Private medical records predating the veteran's military 
service indicate that the veteran was treated for a number of 
gastrointestinal problems in the 1940's, including an 
appendectomy in March 1943, surgery to correct an obstructed 
small intestine in September 1943, resolution of an 
obstructed small intestine without surgery in March 1944, and 
surgery to release adhesions in February 1946.

The veteran's service medical records indicate treatment for 
stomach problems, including diarrhea, constipation, cramping, 
gas, and nausea, throughout his military career.  Diagnoses 
varied.  In September 1948, he was treated for "chronic 
intestinal adhesions."  In October 1952, the veteran 
complained of diarrhea and cramps.  During the 1960's, 
treatment for "stomach trouble" became more frequent.  
Early gastroenteritis was diagnosed in February 1960, and in 
December 1962, possible diverticulitis/diverticulosis was 
noted.  In February 1968, a psychological evaluation was 
conducted.  In pertinent part, psycho-physiologic 
gastrointestinal phenomena was diagnosed.  Symptoms noted 
included nausea, vomiting, and diarrhea.  In November 1968, 
an examiner felt that a gastric ulcer was impending.  
Complaints of gas pain, cramps, vomiting, and diarrhea 
continued until the veteran's retirement in 1975.  In January 
1975, acute gastroenteritis, which was "running its natural 
course" was diagnosed.

Following his military service, the veteran was treated for 
cramps, diarrhea, irritable bowl syndrome, duodenitis, and 
intestinal obstruction.  On VA examination in July 1999, the 
diagnoses were history of peptic ulcer disease, with 
gastritis and duodenitis; irritable bowel syndrome by 
history; status post-hepatitis B; and a polyp, tubular 
adenoma, status post-polypectomy.

The veteran received extensive treatment for a number of 
gastrointestinal problems before, during, and after his 
active service.  Many of his symptoms appear to have been 
continuous or consistent.  The treating doctors appear to 
have been fully aware of the veteran's medical history, but 
no examiner has opined as to any relationship between the 
veteran's current gastrointestinal conditions, his military 
service, and/or his pre-service problems.  Under the 
circumstances, and under the mandates of VCAA, a remand to 
obtain such an opinion is required.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all sources of treatment he 
received for gastrointestinal problems 
since service.  The RO should then obtain 
copies of any records of such treatment 
that are not already in the file.  

2.  Following the above, the RO should 
arrange for the veteran to be scheduled 
for a special VA gastrointestinal systems 
examination to determine the nature and 
etiology of any current gastrointestinal 
disability.  The clams file be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  Any indicated tests or 
studies should be accomplished if deemed 
medically appropriate.  The diagnoses of 
all current gastrointestinal system 
disorders should be reported, along with 
an opinion, based on review of the file 
and the examination, as to whether each 
such current disorder (as likely as not) 
began, or became worse, during service.  

3.  The RO should ensure that the 
development requested above is completed 
and that any further development and/or 
notice requirements mandated by the VCAA 
and implementing regulations are met.  
Then the RO should readjudicate this 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement, and given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument in connection with the matter addressed by the Board 
in this remand.  Kutscherousky v. West, 12 Vet. App. 369 
(1999)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other approproate action must be handled in an expeditious 
manner.  In addition, VBA's Adjudication and Procedure 
Manual, M21-1, part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 and Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001)



